Title: To Alexander Hamilton from Richard Morris, 10 November 1792
From: Morris, Richard
To: Hamilton, Alexander


New York, November 10, 1792. “I anxiously wait to hear from you for tho I should submitt willingly to Expend my own time and money I do not wish to incur the Expence that will Necessarily fall on me for the Clerk, Stamper, Office Rent, fuel, and the Unavoidable Expences of Marking and Guageing the Stills in the Remote Counties.… I hope when the President Reconsiders this Business he will direct the Clk, the Stamper of Certificates, Office Rent, Fuel and the Expence of Guageg. and Marking the Stills in the Remote Counties to be paid as Contingencies.…”
